DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2019 and 01/29/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 09/09/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 2, it’s not clear what’s intended by “a bottom surface and a top surface of the outer core portion are located on an inner peripheral side with respect to an outer peripheral surface of the wound portion of the coil.” For examination purpose, the claim in question is interpreted as H32 is less than HC as shown in FIG. 1 of the present invention. Applicant should also clarify if “top surface” and “bottom surface” are the same or different from “top surface portion” and “bottom surface portion” respectively in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (WO 2015/186674 A1). For English translation, US PB. Pub. No. 2017/0194087 A1 is provided and is used for citation. 
With respect to claim 1, Yamamoto et al., hereinafter referred to as “Yamamoto,” teaches a reactor 1B (FIGs. 7-10) comprising: 
a coil 2 (e.g. FIG. 7) having a wound portion 2a and or 2b; and 
a magnetic core 3 having an inner core portion 31m (see FIG. 2 for illustration) arranged inside the wound portion and an outer core portion 32m arranged outside the wound portion, 
wherein a bottom surface portion 32d (e.g. FIG. 9), which is to be located on an installation side when the reactor is installed, of the outer core portion protrudes (protrusions 
the outer core portion has a shape that is symmetrical with respect to a center line (imaginary center line of core 3) that divides the inner core portion into an upper portion and a lower portion, and 
a natural frequency of the magnetic core is higher than a drive frequency (paras. [0050], [0054], [0064], [0103]-[0104], and [0106])).
With respect to claim 2, best understood in view of 35 USC 112(b) rejection, Yamamoto teaches the reactor according to claim 1, wherein a bottom surface and a top surface of the outer core portion are located on an inner peripheral side with respect to an outer peripheral surface of the wound portion of the coil (see FIG. 7, para. [0103]). As seen in FIG. 7, surface 2e can be seen above top surface of outer core portion 3.
With respect to claim 4, Yamamoto teaches the reactor according to claim 1, wherein the coil has a pair of the wound portions 2a and 2b, and 
the magnetic core includes a pair of the inner core portions 31m and a pair of the outer core portions 32m (para. [0050] and [0103]).
With respect to claim 5, Yamamoto teaches the reactor according to claim 4, wherein each of the inner core portions and the outer core portions includes a core piece constituted by a powder molded article (paras. [0100], .
With respect to claim 6, Yamamoto teaches the reactor according to claim 4, wherein each of the inner core portions includes a plurality of core pieces 31m and a gap 31g provided between the core pieces,
each of the outer core portions is constituted by a single core piece, and 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.